Case: 17-14976     Date Filed: 05/02/2019    Page: 1 of 13



                                                                          [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-14976
                           ________________________

                   D.C. Docket No. 6:17-cr-00062-CEM-DCI-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus
ANTHONY CARL SPENCE,

                                                             Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                   (May 2, 2019)

Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

ANDERSON, Circuit Judge:

      This case presents an issue of first impression in this Circuit involving the

consideration by a sentencing judge of extraterritorial relevant conduct to enhance

an offense level under the Sentencing Guidelines. Shortly after Anthony Carl
             Case: 17-14976     Date Filed: 05/02/2019   Page: 2 of 13


Spence arrived at the airport from Jamaica, agents discovered two videos of child

pornography on his phone. Spence told the agents that he received the cell phone

about a month before in Jamaica. He said that he received the first video from a

girlfriend in New York and that he showed it to school children in Jamaica to

encourage them to report if they had been molested. Spence also told the agents

that he sent out the videos to women with children while he was in Jamaica.

      Spence was charged with knowing transportation of child pornography in

violation of 18 U.S.C. § 2252A(a)(1) and (b)(1) and knowing possession of child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). He proceeded

to trial where he was found guilty of both counts. In calculating Spence’s

Guidelines range, the probation officer grouped Counts One and Two, pursuant to

U.S.S.G. § 3D1.2(d), and determined that Count One provided the highest offense

level. Spence’s base offense level was 22 pursuant to § 2G2.2(a)(2). The

probation officer increased Spence’s offense level for a number of factors

including by two levels, under § 2G2.2(b)(3)(F), because Spence distributed the

material. Spence’s total adjusted offense level was 37 and because he had no

criminal history, he had a criminal history category of I. Based upon a total

offense level of 37 and a criminal history category of I, Spence’s Guideline

imprisonment range was 210 months to 262 months. The probation officer

recommended a sentence of 151 months.


                                         2
              Case: 17-14976     Date Filed: 05/02/2019    Page: 3 of 13


      In the addendum to the Presentence Investigation Report (“PSI”), the

probation officer noted, among other objections that do not bear on this appeal, that

Spence objected to receiving a two-level enhancement for distribution. Spence

stated that any distribution occurred while he was in Jamaica. The probation

officer responded that Spence had admitted to the distribution and noted that there

was no territorial limitation found in § 2G2.2.

      The court adopted the Guidelines calculation found in the PSI and sentenced

Spence to a total sentence of 68 months. The district court stated that it made a

downward variance because of Spence’s lack of sophistication and because there

was no evidence that he was at a high risk of re-offending or of actually molesting

children. The court stated that “the guidelines are entirely inappropriate based on

this particular set of circumstances.”

      Spence raises a purely legal question regarding the Sentencing Guidelines,

which we review de novo. United States v. Vail-Bailon, 868 F.3d 1293, 1296

(11th Cir. 2017) (en banc).

      On appeal, Spence’s sole argument is that his distribution of the videos

while he was in Jamaica should not have affected his Guidelines calculation. He

argues that by including his out-of-country conduct in the calculation of his offense

level, the district court violated the principle that legislation of Congress should

apply only within the United States unless a contrary intent appears. In other


                                           3
              Case: 17-14976     Date Filed: 05/02/2019    Page: 4 of 13


words, Spence is relying upon the canon of statutory construction known as the

presumption against the application of congressional statutes to conduct occurring

in the territory of a foreign sovereign. See Kiobel v. Royal Dutch Petroleum Co.,

569 U.S. 108, 115-16, 133 S. Ct. 1659, 1664 (2013). Spence argues that the

doctrine should be extended so as to apply not only to preclude construction of

statutes as intending to criminalize such extraterritorial conduct but also to apply to

preclude sentencing courts from considering such extraterritorial conduct as part of

the “relevant conduct” considered pursuant to U.S.S.G. § 1B1.3 in determining the

appropriate sentence for conduct (occurring entirely within the United States) of

which a defendant was convicted. Thus, Spence argues that his distribution of

videos occurring solely in Jamaica should not have been considered by the district

court. Spence does not challenge the fact of his distribution or that such

distribution would constitute relevant conduct properly considered by the

sentencing court (except for his extraterritorial argument).

      Thus, the narrow issue in this appeal is whether the presumption against the

extraterritorial application of congressional legislation should be extended to apply

also to preclude a sentencing judge from considering extraterritorial conduct which

would otherwise be properly considered as relevant conduct. This is an issue of

first impression in the Eleventh Circuit.




                                            4
               Case: 17-14976       Date Filed: 05/02/2019      Page: 5 of 13


       The Seventh Circuit, the Tenth Circuit, and the Eighth Circuit have

addressed this precise issue and have concluded that the presumption against the

extraterritorial application of congressional legislation should not be extended to

preclude a sentencing judge from considering such extraterritorial conduct.

       United States v. Dawn, 129 F.3d 878 (7th Cir. 1997), is the leading case.

There, the defendant was charged with receiving and possessing child

pornography. Dawn had taken the film to be developed in his hometown in

Wisconsin. The film processor noticed what he suspected to be child pornography

and notified the police. The developed film was delivered to Dawn at his home by

an undercover officer, and after Dawn received and signed for it, he was arrested.

Dawn had produced the film while in Honduras. At sentencing, the district court

applied the Guidelines provision for production because of the cross-reference

from the possession and receiving counts.1 The Seventh Circuit noted that the term

“offense” is defined broadly to include not only the offense of conviction but also

all conduct deemed relevant by U.S.S.G. § 1B1.3 (that is, all relevant conduct). No

one disputed that the production in Dawn was relevant conduct. Id. at 881. The

Dawn court relied on the fact that none of the relevant Guidelines provisions turn

on whether the conduct occurred in the United States. Id. at 882. Instead, the



1
       The court applied several provisions, including U.S.S.G. § 2G2.4. That section has since
been deleted and consolidated with § 2G2.2, effective November 1, 2004. Thus the analysis in
Dawn is still pertinent to our discussion.
                                                5
              Case: 17-14976     Date Filed: 05/02/2019    Page: 6 of 13


court said, the focus of these provisions is on “the factual and logical relationship

between the offense of conviction and the defendant’s other acts,” and none of the

relevant Guidelines provisions bars the use of extraterritorial conduct. Id. The

defendant had argued the general principle known as the presumption against the

extraterritorial application of congressional legislation—i.e., that statutes apply

only domestically unless Congress explicitly made clear that they applied

extraterritorially—barred use of the conduct. The Seventh Circuit rejected this

argument because Dawn was not convicted or sentenced for producing the films;

instead, the production activity was relevant conduct, which is properly considered

by the sentencing court in determining the appropriate sentence for the offense—

receiving and possessing child pornography—of which Dawn was convicted. The

court held that Dawn’s production of the films was appropriately considered

because “it sheds light on the gravity of his conduct as a receiver and possessor of

the films.” Id. at 884-85. “[C]ommon sense . . . [indicates] that a receiver or

possessor who has manufactured the pornography in his possession is both more

culpable and more dangerous than one who has received or possessed the

pornography and no more.” Id. at 884.

      The Eighth and Tenth Circuits have followed Dawn. In United States v.

Wilkinson, 169 F.3d 1236 (10th Cir. 1999), the Tenth Circuit applied the same

cross-reference to the Guidelines provision for production of child pornography


                                           6
               Case: 17-14976       Date Filed: 05/02/2019       Page: 7 of 13


because Wilkinson had produced in Thailand the child pornography of which he

was convicted of possessing. Following Dawn’s rationale, the Tenth Circuit noted

that the production was relevant conduct under U.S.S.G. § 1B1.3, that none of the

Guidelines provisions at issue carve out an exception for conduct occurring outside

the United States, and that the higher production offense level was imposed—not

because he was being punished for the production—but rather because of the

common sense notion that a possessor of child pornography who had manufactured

the pornography was more culpable than one who had merely possessed same. Id.

at 1238. Further, the Tenth Circuit pointed to 18 U.S.C. § 3661, which provides:

       No limitation shall be placed on the information concerning the
       background, character, and conduct of a person convicted of an
       offense which a court of the United States may receive and consider
       for the purpose of imposing an appropriate sentence.

Id. at 1238-39. Addressing facts similar to those in Dawn and Wilkinson, the

Eighth Circuit held that extraterritorial relevant conduct could be considered by the

sentencing judge. United States v. Zayas, 758 F.3d 986 (8th Cir. 2014).2 The

Zayas court followed Dawn with little elaboration.

       We agree with the holding and reasoning of the Seventh Circuit decision in

Dawn and the Tenth Circuit decision in Wilkinson that the presumption against the



2
       We note that the Third Circuit, in the unpublished opinion, United States v. Castro-
Valenzuela, 304 F.App’x 986 (3d Cir. 2008), also followed the holding and reasoning of the
Seventh Circuit Dawn decision.

                                               7
              Case: 17-14976       Date Filed: 05/02/2019       Page: 8 of 13


extraterritorial application of congressional legislation does not apply in the

sentencing context of a court’s consideration of relevant conduct that occurred

outside the United States. 3

      First, the conduct underlying the offense for which Spence was convicted

and for which he was sentenced occurred in the United States—i.e., his

transportation and possession of child pornography. He was not convicted on the

basis of conduct that occurred outside the United States, nor was he sentenced for

such conduct. That relevant conduct which occurred outside the United States was

considered in assessing the gravity of Spence’s domestic crime does not mean that

he was sentenced for that extraterritorial conduct. The Tenth Circuit in Wilkinson

so held, and we agree:

      Consideration of information about the defendant’s character and
      conduct at sentencing does not result in “punishment” for any offense
      other than the one for which the defendant was convicted. Rather, the
      defendant is punished only for the fact that the present offense was
      carried out in a manner that warrants increased punishment.

Wilkinson, 169 F.3d at 1238 (emphasis in original) (alteration and quotation marks

omitted) (quoting United States v. Watts, 519 U.S. 148, 155, 117 S. Ct. 633 (1997)

(per curiam)).




3
      As noted above, the Eighth Circuit in Zayas has also so held.

                                              8
               Case: 17-14976        Date Filed: 05/02/2019       Page: 9 of 13


       Second, there is no language in the relevant Guidelines provisions which

limits consideration of relevant conduct to conduct occurring in the United States. 4

       Third, confirming the proposition that there is no such geographical limit on

relevant conduct that a sentencing court may properly consider, 18 U.S.C. § 3661

expressly provides:

       No limitation shall be placed on the information concerning the
       background, character, and conduct of a person convicted of an
       offense which a court of the United States may receive and consider
       for the purpose of imposing an appropriate sentence.

18 U.S.C. § 3661. Indeed, even conduct for which a defendant has been acquitted

may be considered for sentencing. United States v. Watts, 519 U.S. at 152, 117 S.

Ct. at 635.

       We acknowledge that the Second Circuit decisions in United States v.

Azeem, 946 F.2d 13 (2d Cir. 1991), and United States v. Chunza-Plazas, 45 F.3d
4
       Those provisions read, in pertinent part:

       (a) Base Offense Level:
       (1) 18, if the defendant is convicted of 18 U.S.C. § 1466A(b), § 2252(a)(4), §
       2252A(a)(5), or § 2252A(a)(7).
       (2) 22, otherwise.
        (b) Specific Offense Characteristics
       ...
        (3) (Apply the greatest):
       ...
       (F) If the defendant knowingly engaged in distribution, other than distribution
       described in subdivisions (A) through (E), increase by 2 levels. . .

U.S.S.G. § 2G2.2. Further, the provisions governing the admission of relevant conduct,
found in U.S.S.G. § 1B1.3, contain nothing that would limit the conduct to that which
occurred in the United States.
                                                9
              Case: 17-14976     Date Filed: 05/02/2019     Page: 10 of 13


51 (2d Cir. 1995), could be viewed as being in some tension with our holding and

those of the Seventh, Eighth, and Tenth Circuits. In Azeem, the defendant

conspired with a DEA informant in Pakistan to import heroin both to New York

and also to Cairo. Azeem was charged only with the former. The Second Circuit

held that the drugs in the Cairo transaction should not have been included in the

total amount of drugs for purposes of determining the base offense level. Although

the court acknowledged that the Cairo transaction was part of the same course of

conduct or common scheme—i.e., the court acknowledged that the Cairo

transaction was relevant conduct—and also acknowledged that the relevant

conduct provision did not address the issue of foreign crimes and activities, 946

F.2d at 17, it held that the district court erred in considering the extraterritorial

conduct. The Second Circuit did not mention the doctrine known as the

presumption against the extraterritorial application of congressional legislation.

Rather, it relied on the fact that the Cairo transaction was not a crime against the

United States, and on the fact that a different Guidelines provision provides that

foreign convictions are not counted as part of a defendant’s criminal history. See

U.S.S.G. § 4A1.2(h) (“Sentences resulting from foreign convictions are not

counted, but may be considered under § 4A1.3 (Departures Based on Inadequacy

of Criminal History Category (Policy Statement)).”). The Second Circuit inferred

from this that Congress (really the Sentencing Commission) had “chosen to assign


                                            10
             Case: 17-14976     Date Filed: 05/02/2019   Page: 11 of 13


to foreign crimes a rather limited role.” Azeem, 946 F.2d at 17. The court noted

what seemed to it as good reasons for excluding foreign crimes—e.g., not

involving courts in “distinguishing between activities that violate both domestic

and foreign law and those which violate only domestic law or only foreign law.”

Id. The Chunza-Plazas decision followed the Azeem rationale with little

additional elaboration, as did the Ninth Circuit in United States v. Chao Fan Xu,

706 F.3d 965, 992-93 (9th Cir. 2013).

      We note that the Second Circuit cases do not address the doctrine of the

presumption against the extraterritorial application of congressional legislation,

although we acknowledge that they do address related concerns. To the extent that

the Second Circuit cases are inconsistent with our holding and that of the Seventh

Circuit in Dawn, the Tenth Circuit in Wilkinson, and the Eighth Circuit in Zayas,

we respectfully decline to follow the Second Circuit. We believe that reliance

upon U.S.S.G. § 4A1.2(h) in Spence’s case would be misplaced. That Guidelines

provision provides only that foreign convictions and sentences should not be

counted in a defendant’s criminal history. A court required to consider a foreign

conviction as part of a defendant’s criminal history might well find itself inquiring

about whether the conduct underlying the foreign crime would violate domestic

United States law, or whether criminalization of that underlying conduct would

violate the public policy of the United States, or whether counting such foreign


                                          11
             Case: 17-14976     Date Filed: 05/02/2019   Page: 12 of 13


conviction would otherwise be inappropriate. Such are the concerns proffered by

the Azeem panel. However, such concerns are simply not relevant in the

circumstances of Spence’s case. We are not concerned with a foreign conviction;

rather, we are concerned only with conduct—i.e., the distribution of particular

videos which have already been determined to be child pornography and have

already been determined to be in violation of United States law. We need not

examine any foreign law to know that it is appropriate to consider such distribution

as indicating that Spence’s crime of possessing the videos in the United States is

more culpable than mere possession alone would have been. United States

Sentencing Guideline § 2G2.2(b)(3)(F) tells us this. For this reason, we do not

consider the rationale of Azeem to be persuasive in the circumstances of the instant

case. Indeed, we note that U.S.S.G. § 4A1.2(h), although it provides that foreign

convictions not be counted as part of a defendant’s criminal history, expressly

provides that foreign convictions and sentences can be considered under the

upward departure provision. That, we submit, is inconsistent with Spence’s

position that the presumption against extraterritorial application of congressional

legislation should be extended so as to preclude a sentencing judge from

considering extraterritorial conduct in the sentencing process.

      For the foregoing reasons, we reject Spence’s sole argument on appeal. We

decline to extend the doctrine of the presumption against extraterritorial


                                         12
             Case: 17-14976    Date Filed: 05/02/2019   Page: 13 of 13


application of congressional legislation to also preclude a sentencing judge from

considering extraterritorial conduct which otherwise is properly considered as

relevant conduct.

      AFFIRMED.




                                         13